In an action for rent with defense and counterclaim for constructive eviction due to the fact that the bake oven erected on the adjoining premises of the lessor interfered with the use of defendant’s ice box, judgment for plaintiff striking out the counterclaim and directing a verdict for the rent unanimously affirmed, with costs. There was no proof that the use by the plaintiff or her assignors of the adjoining premises had such an effect on the leased premises, as a whole, as to deprive the lessee of the beneficial use and enjoyment thereof so as to constitute a constructive eviction. Young, Carswell, Davis and Johnston, JJ., concur; Lazansky, P. J., concurs in result.